UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22897 CONTEXT CAPITAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Michael J. McKeen, Principal Financial Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2014 – September 30, 2014 Item 1.Schedule of Investments. CONTEXT ALTERNATIVE STRATEGIES FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2014 Security Shares Description Value Long Positions - 63.6% Equity Securities - 40.5% Common Stock - 40.5% Communications - 4.0% DIRECTV (a) $ eBay, Inc. (a) Sirius XM Holdings, Inc. (a)(b) TIBCO Software, Inc. (a)(b) Time Warner Cable, Inc. Twitter, Inc. (a) Yelp, Inc. (a)(c) Consumer Discretionary - 6.6% Black Diamond, Inc. (a) Deckers Outdoor Corp. (a) Family Dollar Stores, Inc. Ford Motor Co. (b) Francesca's Holdings Corp. (a) General Motors Co. Home Inns & Hotels Management, Inc., ADR (a) International Game Technology (b) LKQ Corp. (a) Remy International, Inc. TRW Automotive Holdings Corp. (a) United Continental Holdings, Inc. (a)(c) Consumer Staples - 6.4% Allergan, Inc. Alliance HealthCare Services, Inc. (a) AstraZeneca PLC, ADR Cenveo, Inc. (a) Covidien PLC ExamWorks Group, Inc. (a) Lorillard, Inc. Mallinckrodt PLC (a) Puma Biotechnology, Inc. (a) QLT, Inc. (a) Shire PLC, ADR Vantiv, Inc., Class A (a) Energy - 6.5% Access Midstream Partners LP Anadarko Petroleum Corp. Boardwalk Pipeline Partners LP Dresser-Rand Group, Inc. (a) EQT Midstream Partners LP Kinder Morgan Management, LLC (a) Kodiak Oil & Gas Corp. (a) Midcoast Energy Partners LP Ocean Rig UDW, Inc. ONEOK Partners LP ONEOK, Inc. Phillips 66 Partners LP Pioneer Natural Resources Co. Plains All American Pipeline LP Range Resources Corp. Seadrill Partners, LLC Targa Resources Corp. Targa Resources Partners LP The Williams Cos., Inc. Valero Energy Partners LP Viper Energy Partners LP (a) Financials - 7.3% 1st United Bancorp, Inc. BofI Holding, Inc. (a) Evercore Partners, Inc., Class A Glimcher Realty Trust REIT Greenlight Capital Re, Ltd., Class A (a) Hudson City Bancorp, Inc. Intercontinental Exchange, Inc. KKR & Co. LP Ocwen Financial Corp. (a) Signature Bank (a) Texas Capital Bancshares, Inc. (a) Virtus Investment Partners, Inc. Industrials - 3.0% Chicago Bridge & Iron Co. NV Dynagas LNG Partners LP Teekay Corp. TransDigm Group, Inc. (a) Trinseo SA (a) URS Corp. Waste Connections, Inc. Information Technology - 4.0% Compuware Corp. Concur Technologies, Inc. (a) IHS, Inc., Class A (a) International Rectifier Corp. (a) Salesforce.com, Inc. (a) The Ultimate Software Group, Inc. (a) TriQuint Semiconductor, Inc. (a) VMware, Inc., Class A (a) Materials - 1.9% Huntsman Corp. Rockwood Holdings, Inc. Sigma-Aldrich Corp. Utilities - 0.8% NGL Energy Partners LP NRG Energy, Inc. Pepco Holdings, Inc. Pike Corp. (a) Total Common Stock (Cost $18,232,782) Total Equity Securities (Cost $18,232,782) Security Principal Description Rate Maturity Value Fixed Income Securities - 22.6% Asset Backed Obligations - 9.0% $ Ameriquest Mortgage Securities, Inc. Asset Backed Pass-Through Certificates, Series 2002-2 M3 (d) % 08/25/32 Bear Stearns Asset Backed Securities Trust, Series 2006-SD3 22A1 (d) 07/25/36 Bear Stearns Mortgage Funding Trust, Series 2006-AR5 2A1 (d) 01/25/37 Citigroup Mortgage Loan Trust, Series 2006-WF1 A2F (e) 03/25/36 Fremont Home Loan Trust, Series 2005-E 2A4 (d) 01/25/36 GMACM Mortgage Loan Trust, Series 2005-AR4 1A (d) 07/19/35 HarborView Mortgage Loan Trust, Series 2005-16 3A1A (d) 01/19/36 Lehman XS Trust, Series 2006-4N A2A (d) 04/25/46 Long Beach Mortgage Loan Trust, Series 2005-WL1 3M1 (d) 06/25/45 MASTR Adjustable Rate Mortgages Trust, Series 2004-8 1A1 (d) 09/25/34 MASTR Adjustable Rate Mortgages Trust, Series 2007-3 22A5 (d) 05/25/47 Park Place Securities, Inc., Series 2005-WHQ2 M3 (d) 05/25/35 Provident Home Equity Loan Trust, Series 2000-2 A2 (d) 08/25/31 RALI Trust, Series 2005-QO1 A2 (d) 08/25/35 Salomon Brothers Mortgage Securities VII, Inc., Series 2002-WMC1 M1 (d) 01/25/32 Wells Fargo Mortgage Backed Securities Trust, Series 2005-AR1 2A1 (d) 02/25/35 Total Asset Backed Obligations (Cost $3,941,317) Corporate Non-Convertible Bonds - 11.8% Business Services - 0.9% Production Resource Group, Inc. 05/01/19 Communications - 0.6% Cambium Learning Group, Inc. 02/15/17 Consumer Staples - 2.3% Armored Autogroup, Inc. 11/01/18 Cenveo Corp. 05/15/17 Energy - 1.8% Sidewinder Drilling, Inc. (f) 11/15/19 Xinergy Corp. (f) 05/15/19 Financials - 0.9% CNG Holdings, Inc. (f) 05/15/20 Industrials - 3.3% ADS Tactical, Inc. (f) 04/01/18 Slate Rock, LLC (g) 07/21/16 Information Technology - 0.8% Interface Security Systems Holdings, Inc. / Interface Security Systems, LLC 01/15/18 Materials - 1.2% Thompson Creek Metals Co., Inc. 05/01/19 Total Corporate Non-Convertible Bonds (Cost $5,411,361) Syndicated Loans - 1.8% Advance Pierre Foods 10/10/17 Language Line 12/20/16 Total Syndicated Loans (Cost $789,450) Total Fixed Income Securities (Cost $10,142,128) 10,164,427 Shares Strike Price Exp. Date Warrants - 0.3% Kinder Morgan, Inc. (a) $ 5/17 Total Warrants (Cost $75,685) Contracts Purchased Options - 0.2% Call Options Purchased - 0.1% 32 Express Scripts Holding Co. 10/14 75 United Continental Holdings, Inc. 10/14 62 United Continental Holdings, Inc. 10/14 Total Call Options Purchased (Premiums Paid $39,216) Put Options Purchased - 0.1% 46 eBay, Inc. 10/14 75 Yelp, Inc. 11/14 Total Put Options Purchased (Premiums Paid $49,340) Total Purchased Options (Premiums Paid $88,556) Total Long Positions - 63.6% (Cost $28,539,151)* $ Total Short Positions - (22.2)% (Proceeds $(10,331,929))* ) Total Written Options - (0.1)% (Premiums Received $(27,860))* ) Other Assets & Liabilities, Net – 58.7% Net Assets – 100.0% $ CONTEXT ALTERNATIVE STRATEGIES FUND SCHEDULE OF SECURITIES SOLD SHORT (Unaudited) SEPTEMBER 30, 2014 Security Shares Description Value Short Positions - (22.2)% Common Stock - (14.6)% Communications - (1.8)% AT&T, Inc. $ Comcast Corp., Class A RF Micro Devices, Inc. Consumer Discretionary - (1.0)% Pinnacle Entertainment, Inc. Consumer Staples - (3.2)% AbbVie, Inc. Reynolds American, Inc. Senomyx, Inc. USANA Health Sciences, Inc. Valeant Pharmaceuticals International, Inc. Energy - (2.3)% Solazyme, Inc. Whiting Petroleum Corp. Willbros Group, Inc. Financials - (4.5)% Calamos Asset Management, Inc., Class A Fidelity Southern Corp. M&T Bank Corp. Montpelier Re Holdings, Ltd. Validus Holdings, Ltd. Valley National Bancorp Washington Prime Group, Inc. REIT Health Care - (1.1)% Medtronic, Inc. Pfizer, Inc. Industrials - (0.1)% Aecom Technology Corp. Information Technology - (0.2)% 3D Systems Corp. Materials - (0.4)% Albemarle Corp. Total Common Stock (Proceeds $(6,902,831)) Investment Companies - (7.6)% iShares MSCI Emerging Markets ETF SPDR S&P rust Total Investment Companies (Proceeds $(3,429,098)) Total Short Positions - (22.2)% (Proceeds $(10,331,929)) $ CONTEXT ALTERNATIVE STRATEGIES FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN (Unaudited) SEPTEMBER 30, 2014 Security Contracts Description Strike Price Exp. Date Value Written Options - (0.1)% Call Options Written - (0.0)% Ford Motor Co. $ 10/14 $ International Game Technology 10/14 Sirius XM Holdings, Inc. 12/14 TIBCO Software, Inc. 1/15 Total Call Options Written (Premiums Received $(8,546)) Put Options Written - (0.1)% SPDR S&P rust 10/14 United Continental Holdings, Inc. 10/14 Yelp, Inc. 11/14 Total Put Options Written (Premiums Received $(19,314)) Total Written Options - (0.1)% (Premiums Received $(27,860)) CONTEXT ALTERNATIVE STRATEGIES FUND NOTES TO SCHEDULES OF INVESTMENTS, SECURITIES SOLD SHORT AND CALL AND PUT OPTIONS WRITTEN (Unaudited) SEPTEMBER 30, 2014 ADR American Depositary Receipt ETF Exchange Traded Fund LLC Limited Liability Company LP Limited Partnership PLC Public Limited Company REIT Real Estate Investment Trust (a) Non-income producing security. (b) Subject to call option written by the Fund. (c) Subject to put option written by the Fund. (d) Variable rate security. Rate presented is as of September 30, 2014. (e) Debt obligation initially issued at one coupon rate which converts to higher coupon rate at a specified date. Rate presented is as of September 30, 2014. (f) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $1,677,500 or 3.7% of net assets. (g) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $1,000,000 or 2.2% of net assets. At September 30, 2014, the Fund held the following futures contracts: Contracts Type Expiration Date Notional Contract Value Net Unrealized Appreciation 35 CBOE VIX Future 10/26/14 $ $ 23 CBOE VIX Future 11/23/14 *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of September 30, 2014. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Industrials - - Information Technology - - Materials - - Utilities - - Asset Backed Obligations - - Corporate Non-Convertible Bonds - Syndicated Loans - - Warrants - - Purchased Options - - Total Investments At Value $ Other Financial Instruments** Futures - - Total Assets $ Liabilities Securities Sold Short Common Stock $ ) - - $ ) Investment Companies ) - - ) Total Securities Sold Short $ ) $ - $ - $ ) Other Financial Instruments** Written Options ) - - ) Total Liabilities $ ) $ - $ - $ ) ** Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments and Schedule of Securities Sold Short, such as futures, which are valued at the unrealized appreciation (depreciation) of the instrument. Written options are reported at their market value at period end. The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value. Corporate Non-Convertible Bond Balance as of 03/20/14 $ - Purchases Balance as of 09/30/14 $ Net change in unrealized appreciation/(depreciation) from investments held as of 09/30/14 $ - The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CONTEXT CAPITAL FUNDS By: /s/ Stephen J. Kneeley Stephen J. Kneeley, Principal Executive Officer Date: November 19, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stephen J. Kneeley Stephen J. Kneeley, Principal Executive Officer Date: November 19, 2014 By: /s/ Michael J. McKeen Michael J. McKeen, Principal Financial Officer Date: November 19, 2014
